Case 2:20-cv-00210-GW-JPR Document 42 Filed 11/17/20 Page 1 of 3 Page ID #:687

                                                                     JS-6
  1   John E. Walker, SBN: 166270
      E-Mail: jwalker@sacrowalker.com
  2
      Jennifer Yu Sacro, SBN: 208988
  3   E-Mail: jsacro@sacrowalker.com
      SACRO & WALKER LLP
  4
      700 North Brand Boulevard, Suite 610
  5   Glendale, California 91203
      Tel.: (818) 721-9597; Fax: (818) 721-9670
  6
      Attorneys for Defendant THE PRUDENTIAL INSURANCE COMPANY OF
  7   AMERICA
  8
                          UNITED STATES DISTRICT COURT
  9
            CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
 10
 11
      THE PRUDENTIAL INSURANCE               ) Case No. CV 20-210-GW-JPRx
 12   COMPANY OF AMERICA,                    )
 13                                          ) JUDGMENT
              Plaintiff,                     )
 14                                          )
 15   v.                                     )
                                             )
 16   KKMB, LLC., WEST BANK and              )
 17   NADIA SHOUBASH KORT,                   )
      individually and as the Representative )
 18                                          )
      of the ESTATE OF NOURA
 19   SHOUBASH,                              )
                                             )
 20                                          )
              Defendants.
 21                                          )
                                             )
 22
 23
 24
 25
 26
 27
 28

                                          1
                                [PROPOSED] JUDGMENT
Case 2:20-cv-00210-GW-JPR Document 42 Filed 11/17/20 Page 2 of 3 Page ID #:688



  1         The Court, having granted summary judgment on the disputed interpleader
  2   claims to Defendants KKMB, LLC (“KKMB”) and West Bank and having granted
  3   Plaintiff The Prudential Insurance Company of America’s (“Prudential”) Motion for
  4   Discharge and for Reasonable Attorney’s Fees, and good cause appearing therefore,
  5   it is hereby ordered, adjudged and decreed as follows:
  6         1.     Defendant KKMB is the sole owner and beneficiary of Prudential
  7   insurance policy #V2023959 (the “Policy”). Defendant West Bank, as KKMB’s
  8   assignee, is entitled to receive the remaining interpleaded funds on deposit with the
  9   Court Clerk less Prudential’s reasonable attorney’s fees and costs, as set forth in
 10   paragraph two (2) below.
 11         2.     Prudential is entitled to an award of reasonable attorney’s fees totaling
 12   $9,705 and $765.90 in costs, for a grand total of $10,470.90. The $10,470.90 to
 13   which Prudential is entitled shall be distributed by the Clerk of the Court by check
 14   made payable to ‘d’Arcambal Ousley & Cuyler Burk.”
 15         3.     After distributing Prudential’s $10,470.90 in reasonable attorney’s fees
 16   and costs, the Court Clerk shall distribute the balance on deposit with the Court
 17   Clerk by Check or Wire Transfer to West Bank by such method and to such payee
 18   as West Bank may request.
 19         4.     Judgment is entered against Defendant Nadia Shoubash Kort (“Kort”),
 20   individually and as the representative of the Estate of Noura Shoubash Kort, on
 21   Prudential’s interpleader complaint.
 22         5.     Defendant Kort is ordered to pay Defendant West Bank (as KKMB’s
 23   assignee), $10,470.90 comprising reimbursement to Defendant West Bank for the
 24   reasonable attorney’s fees and costs being distributed to Prudential from the
 25   remaining interpleaded funds on deposit with the Court Clerk. Accordingly,
 26   Defendant West Bank is entitled to a judgment against Defendant Kort in the
 27   amount of $10,470.90.
 28

                                            2
                                  [PROPOSED] JUDGMENT
Case 2:20-cv-00210-GW-JPR Document 42 Filed 11/17/20 Page 3 of 3 Page ID #:689



  1         6.     Prudential is hereby discharged and dismissed from this action with
  2   prejudice. The Court hereby enjoins each Defendant in this case, and any person
  3   claiming by, through or under them, from instituting or prosecuting any suit or
  4   proceeding or any action or actions in any State court or Federal court against
  5   Prudential, or any of its agents, on account of or relating to the Policy death benefits.
  6         7.     This order shall be deemed a final judgment in accordance with Fed. R.
  7   Civ. P. 54(b), there being no just reason for delay.
  8
  9
      Dated: November 17, 2020                     ____________________________
 10
                                                   Honorable George H. Wu
 11                                                United States District Judge
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                            3
                                  [PROPOSED] JUDGMENT
